DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 7, 10, 12 and 14 are objected to because of the following informalities:
In claims 1, 4, 7, 10, 12 and 14, “responsive thereto;” should be “responsive thereto[[;]]:” (the semicolon should be a colon)
In claims 1, 4, 7, 10, 12 and 14, “wherein, the autopilot recoupling signal processor is further configured” should be “wherein[[,]] the autopilot recoupling signal processor is further configured” (the comma should be removed)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an autopilot recoupling signal processor” which receives a signal, determines a state of the automatic flight control system, activates various parts of the automatic flight control system, and delays various parts of the automatic flight control system in claims 1-3, 7-11 and 14-15
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“an autopilot recoupling signal processor”: applicant discloses that autopilot recoupling signal processor 104 may be a general purpose processor, a processor core, a multiprocessor, a reconfigurable processor, a microcontroller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a controller, a state machine, gated logic, discrete hardware components, any other processing unit, or any combination or multiplicity thereof (See at least [0022] in applicant’s specification). Therefore, the specification discloses adequate structure to perform the recited functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). However, such steps are not required as the specification discloses adequate structure to perform the recited functions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10816971 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale:
Pending Claim(s)
Patented Claim(s)
Rationale
1. An autopilot recoupling system for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the autopilot recoupling system comprising: a go-around input on a collective pitch control lever that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; activate a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; engage an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and recouple an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode; wherein, the autopilot recoupling signal processor is further configured to delay engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.

3. The autopilot recoupling system as recited in claim 1 wherein the autopilot recoupling signal processor is further configured to sequence the layers of the automatic flight control system by engaging the attitude retention systems layer of the automatic flight control system prior to recoupling the autopilot systems layer of the automatic flight control system.
1. An autopilot recoupling system for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the autopilot recoupling system comprising: a go-around input on a collective pitch control lever that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; and sequence the layers of the automatic flight control system by: first, activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; second, engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and third, recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode.

2. The autopilot recoupling system as recited in claim 1 wherein the autopilot recoupling signal processor is further configured to delay engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.
As shown by the color-coded diagram, patented claim 2 (which incorporates patented claim 1) contains all of the limitations present in pending claim 1 and pending claim 3. Minor differences in wording (i.e., verb tense, numbered steps vs the phrase “prior to”, etc.) do not change this fact.
4. A method of autopilot recoupling for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the rotorcraft including a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode, the method comprising: generating an autopilot recoupling signal responsive to a single actuation of the go- around input in the manual flight mode; receiving the autopilot recoupling signal at an autopilot recoupling signal processor and responsive thereto; determining a state of the automatic flight control system; activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode; and delaying engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.

6. The method as recited in claim 4 further comprising sequencing the layers of the automatic flight control system by engaging the attitude retention systems layer of the automatic flight control system prior to recoupling the autopilot systems layer of the automatic flight control system.
4. A method of autopilot recoupling for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the rotorcraft including a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode, the method comprising: generating an autopilot recoupling signal responsive to a single actuation of the go-around input in the manual flight mode; receiving the autopilot recoupling signal at an autopilot recoupling signal processor and responsive thereto; determining a state of the automatic flight control system; and sequencing the layers of the automatic flight control system by: first, activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; second, engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and third, recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode.

5. The method as recited in claim 4 further comprising delaying engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.
As shown by the color-coded diagram, patented claim 5 (which incorporates patented claim 4) contains all of the limitations present in pending claim 4 and pending claim 6. Minor differences in wording (i.e., verb tense, numbered steps vs the phrase “prior to”, etc.) do not change this fact.
7. A rotorcraft having a manual flight mode and a coupled flight mode, the rotorcraft comprising: an automatic flight control system with multiple layers of flight augmentation; a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; activate a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; engage an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and recouple an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode; wherein, the autopilot recoupling signal processor is further configured to delay engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.

9. The rotorcraft as recited in claim 7 wherein the autopilot recoupling signal processor is further configured to sequence the layers of the automatic flight control system by engaging the attitude retention systems layer of the automatic flight control system prior to recoupling the autopilot systems layer of the automatic flight control system.
7. A rotorcraft having a manual flight mode and a coupled flight mode, the rotorcraft comprising: an automatic flight control system with multiple layers of flight augmentation; a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; and sequence the layers of the automatic flight control system by: first, activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; second, engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and third, recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode.

8. The rotorcraft as recited in claim 7 wherein the autopilot recoupling signal processor is further configured to delay engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.
As shown by the color-coded diagram, patented claim 8 (which incorporates patented claim 7) contains all of the limitations present in pending claim 7 and pending claim 9. Minor differences in wording (i.e., verb tense, numbered steps vs the phrase “prior to”, etc.) do not change this fact.
10. An autopilot recoupling system for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the autopilot recoupling system comprising: a go-around input on a collective pitch control lever that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; activate a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; engage an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and recouple an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode; wherein, the autopilot recoupling signal processor is further configured to delay recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.

11. The autopilot recoupling system as recited in claim 10 wherein the autopilot recoupling signal processor is further configured to sequence the layers of the automatic flight control system by activating the trim systems layer of the automatic flight control system prior to engaging the attitude retention systems layer of the automatic flight control system.
1. An autopilot recoupling system for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the autopilot recoupling system comprising: a go-around input on a collective pitch control lever that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; and sequence the layers of the automatic flight control system by: first, activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; second, engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and third, recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode.

3. The autopilot recoupling system as recited in claim 1 wherein the autopilot recoupling signal processor is further configured to delay recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.
As shown by the color-coded diagram, patented claim 3 (which incorporates patented claim 1) contains all of the limitations present in pending claim 10 and pending claim 11. Minor differences in wording (i.e., verb tense, numbered steps vs the phrase “prior to”, etc.) do not change this fact.
12. A method of autopilot recoupling for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the rotorcraft including a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode, the method comprising: generating an autopilot recoupling signal responsive to a single actuation of the go- around input in the manual flight mode; receiving the autopilot recoupling signal at an autopilot recoupling signal processor and responsive thereto; determining a state of the automatic flight control system; activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode; and delaying recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.

13. The method as recited in claim 12 further comprising sequencing the layers of the automatic flight control system by activating the trim systems layer of the automatic flight control system prior to engaging the attitude retention systems layer of the automatic flight control system.
4. A method of autopilot recoupling for a rotorcraft having an automatic flight control system with multiple layers of flight augmentation, a manual flight mode and a coupled flight mode, the rotorcraft including a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode, the method comprising: generating an autopilot recoupling signal responsive to a single actuation of the go-around input in the manual flight mode; receiving the autopilot recoupling signal at an autopilot recoupling signal processor and responsive thereto; determining a state of the automatic flight control system; and sequencing the layers of the automatic flight control system by: first, activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; second, engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and third, recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode.

6. The method as recited in claim 4 further comprising delaying recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.
As shown by the color-coded diagram, patented claim 6 (which incorporates patented claim 4) contains all of the limitations present in pending claim 12 and pending claim 13. Minor differences in wording (i.e., verb tense, numbered steps vs the phrase “prior to”, etc.) do not change this fact.
14. A rotorcraft having a manual flight mode and a coupled flight mode, the rotorcraft comprising: an automatic flight control system with multiple layers of flight augmentation; a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; activate a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; engage an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and recouple an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode; wherein, the autopilot recoupling signal processor is further configured to delay recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.

15. The rotorcraft as recited in claim 14 wherein the autopilot recoupling signal processor is further configured to sequence the layers of the automatic flight control system by activating the trim systems layer of the automatic flight control system prior to engaging the attitude retention systems layer of the automatic flight control system.
7. A rotorcraft having a manual flight mode and a coupled flight mode, the rotorcraft comprising: an automatic flight control system with multiple layers of flight augmentation; a collective pitch control lever having a go-around input that initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode and that generates an autopilot recoupling signal responsive to a single actuation in the manual flight mode; an autopilot recoupling signal processor communicably coupled to the go-around input, the autopilot recoupling signal processor configured to: receive the autopilot recoupling signal from the go-around input and responsive thereto; determine a state of the automatic flight control system; and sequence the layers of the automatic flight control system by: first, activating a trim systems layer of the automatic flight control system if the trim systems layer is not active, the trim systems layer for cyclic pitch control; second, engaging an attitude retention systems layer of the automatic flight control system if the attitude retention systems layer is disengaged; and third, recoupling an autopilot systems layer of the automatic flight control system, thereby automatically increasing the level of augmentation from the manual flight mode to the coupled flight mode.

9. The rotorcraft as recited in claim 7 wherein the autopilot recoupling signal processor is further configured to delay recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.
As shown by the color-coded diagram, patented claim 8 (which incorporates patented claim 7) contains all of the limitations present in pending claim 14 and pending claim 15. Minor differences in wording (i.e., verb tense, numbered steps vs the phrase “prior to”, etc.) do not change this fact.


Allowable Subject Matter
Claims 1-15 are objected to for containing allowable subject matter, but would be allowable if the claim objections and rejections from previous sections of this office action were resolved.
The closest prior art of record is Hasan et al. (US 20120072056 A1) in view of Salesse-Lavergne (US 20080161983 A1) in further view of Adams et al. (US 4577275 A), hereinafter referred to as Hasan, Salesse-Lavergne, and Adams, respectively. The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claims 1, 4 and 7, Hasan discloses An autopilot recoupling system for a rotorcraft (See Figs. 1 and 2 in Hasan: Hasan teaches a rotorcraft wherein “a Flight Control Computer (FCC) 38…generally includes a Primary Flight Control System (PFCS) 42 and an Automatic Flight Augmentation and Cuing System (FACS) 44” [Hasan, 0027]. Hasan also teaches that the FACS may provide conditioning and/or trimming of the PFCS to implement “autopilot capabilities” [Hasan, 0029]) having an automatic flight control system with multiple layers of flight augmentation (Hasan teaches that the PFCS 42 and FACS 44 comprise means for controlling the yaw, pitch, roll, lift, and trim of the aircraft [Hasan, 0029]), the autopilot recoupling system comprising: 
a go-around input on a collective pitch control lever that generates an autopilot recoupling signal (Hasan teaches, “The integrator 140 is initialized (synchronized) to the current collective stick position when…Auto Pilot reset 144 is requested” [Hasan, 0041]. Anyone of ordinary skill in the art will appreciate that a collective stick may be utilized to perform a go-around maneuver, so an input imposed on a collective stick may be regarded as a go-around input) responsive to a single actuation (See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140. This collective stick position may be regarded as an autopilot recoupling input); 
an autopilot recoupling signal processor communicably coupled to the autopilot recoupling input (Hasan teaches that a module 90, which may be a computer, executes a collective trim actuator algorithm (CTA) 92 [Hasan, 0030]. Hasan further teaches that CTA 92 includes a trim reference control law 116 and a control loop control law 118 [Hasan 0039]. See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140), the autopilot recoupling signal processor configured to: 
receive the autopilot recoupling signal from the autopilot recoupling input and responsive thereto (See Fig. 7A in Hasan: Hasan teaches that stick position 120 is an input to the limited integrator 140, which is part of CTA 92); 
determine a state of the automatic flight control system (See Fig. 7A in Hasan: stick position 120 may be regarded as a state of the automatic flight control system); 
activate a trim systems layer of the automatic flight control system (See Fig. 7A in Hasan, which discloses trim reference control law 116: Hasan discloses that stick position 120 and other inputs to limited integrator 140 are ultimately used to adjust the trim reference [Hasan, 0039]) if the trim systems layer is not active (See Fig. 7A in Hasan: Hasan teaches that the stick position may ultimately be used to adjust the trim reference [Hasan, 0039]. Adjustment of the trim reference constitutes an activation of the trim system. The state of the trim system before adjustment constitutes an inactive state of the trim system); 
engage an attitude retention systems layer of the automatic flight control system (Hasan teaches, “module 90 communicates with the FACS 44 to drive the main rotor servos 78 through the PFCS 42. The FACS 44 typically includes a multiple of autopilot flight director modes 44A, such as…attitude hold” [Hasan, 0036]) if the attitude retention systems layer is disengaged (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot, including the attitude hold, would disengage then re-engage as part of the reset [Hasan, 0041]); and
recouple an autopilot systems layer of the automatic flight control system (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot would recouple after the reset [Hasan, 0041]).
Salesse-Lavergne teaches a rotorcraft having both a manual flight mode and a coupled flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne teaches that module 15 receives a synchronization signal, which is a binary state requesting the path to be synchronized with the current state during manual piloting actions [See at least Salesse-Lavergne, 0102]. The rotorcraft may therefore be regarded as “coupled” after this synchronization has occurred) wherein the recoupling signal is generated in the manual flight mode (Salesse-Lavergne teaches that module 15 may receive the synchronization signal during manual piloting actions [See at least Salesse-Lavergne, 0102]), the trim systems layer is for cyclic pitch control (Salesse-Lavergne teaches that computer 10 delivers a pitch attitude control signal Upitch to an actuator 11 for controlling cyclic pitch [See at least Salesse-Lavergne, 0090-0095]), and recoupling the autopilot systems layer automatically increases the level of augmentation from the manual flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne further teaches that in response to receiving a synchronization signal during manual piloting actions, current vehicle state, and other inputs, module 16 outputs one or more piloting orders, in particular signals or data requesting variations in the pitch attitude of the aircraft [See at least Salesse-Lavergne, 0102-0106]).
Adams teaches an autopilot system for a rotorcraft wherein a go-around input initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode (See Fig. 2B in Adams: Adams teaches a method for executing a go-around maneuver using the collective stick of a helicopter [Adams, Col 3, lines 21-34]. Also see Fig. 2A in Adams: if LOC or NAV modes are engaged, the go-around maneuver is automatically executed [Adams, Col 3, lines 6-10]).
However, none of the prior art taken either alone or in combination teaches or discloses an autopilot recoupling system wherein the autopilot recoupling signal processor is further configured to delay engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.
The closest any reference comes to teaching this limitation is Hasan. As explained above, Hasan does teach activating trim control (See at least [Hasan, 0039]) and attitude retention (See at least [Hasan, 0036]). But this is not the same thing as waiting to engage attitude retention until the trim system is active. There is no disclosure of such a wait in Hasan or any other prior art of record. Hasan therefore is not in the field of endeavor of an autopilot recoupling system for a rotorcraft which delays attitude retention until a trim system is active based on a go-around input, unlike the claimed invention, and it would not have been obvious to one of ordinary skill in the art to combine Hasan with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1, 4, 7 and their dependents contain allowable subject matter.

Regarding claims 10, 12 and 14, Hasan discloses An autopilot recoupling system for a rotorcraft (See Figs. 1 and 2 in Hasan: Hasan teaches a rotorcraft wherein “a Flight Control Computer (FCC) 38…generally includes a Primary Flight Control System (PFCS) 42 and an Automatic Flight Augmentation and Cuing System (FACS) 44” [Hasan, 0027]. Hasan also teaches that the FACS may provide conditioning and/or trimming of the PFCS to implement “autopilot capabilities” [Hasan, 0029]) having an automatic flight control system with multiple layers of flight augmentation (Hasan teaches that the PFCS 42 and FACS 44 comprise means for controlling the yaw, pitch, roll, lift, and trim of the aircraft [Hasan, 0029]), the autopilot recoupling system comprising: 
a go-around input on a collective pitch control lever that generates an autopilot recoupling signal (Hasan teaches, “The integrator 140 is initialized (synchronized) to the current collective stick position when…Auto Pilot reset 144 is requested” [Hasan, 0041]. Anyone of ordinary skill in the art will appreciate that a collective stick may be utilized to perform a go-around maneuver, so an input imposed on a collective stick may be regarded as a go-around input) responsive to a single actuation (See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140. This collective stick position may be regarded as an autopilot recoupling input); 
an autopilot recoupling signal processor communicably coupled to the autopilot recoupling input (Hasan teaches that a module 90, which may be a computer, executes a collective trim actuator algorithm (CTA) 92 [Hasan, 0030]. Hasan further teaches that CTA 92 includes a trim reference control law 116 and a control loop control law 118 [Hasan 0039]. See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140), the autopilot recoupling signal processor configured to: 
receive the autopilot recoupling signal from the autopilot recoupling input and responsive thereto (See Fig. 7A in Hasan: Hasan teaches that stick position 120 is an input to the limited integrator 140, which is part of CTA 92); 
determine a state of the automatic flight control system (See Fig. 7A in Hasan: stick position 120 may be regarded as a state of the automatic flight control system); 
activate a trim systems layer of the automatic flight control system (See Fig. 7A in Hasan, which discloses trim reference control law 116: Hasan discloses that stick position 120 and other inputs to limited integrator 140 are ultimately used to adjust the trim reference [Hasan, 0039]) if the trim systems layer is not active (See Fig. 7A in Hasan: Hasan teaches that the stick position may ultimately be used to adjust the trim reference [Hasan, 0039]. Adjustment of the trim reference constitutes an activation of the trim system. The state of the trim system before adjustment constitutes an inactive state of the trim system); 
engage an attitude retention systems layer of the automatic flight control system (Hasan teaches, “module 90 communicates with the FACS 44 to drive the main rotor servos 78 through the PFCS 42. The FACS 44 typically includes a multiple of autopilot flight director modes 44A, such as…attitude hold” [Hasan, 0036]) if the attitude retention systems layer is disengaged (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot, including the attitude hold, would disengage then re-engage as part of the reset [Hasan, 0041]); and
recouple an autopilot systems layer of the automatic flight control system (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot would recouple after the reset [Hasan, 0041]).
Salesse-Lavergne teaches a rotorcraft having both a manual flight mode and a coupled flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne teaches that module 15 receives a synchronization signal, which is a binary state requesting the path to be synchronized with the current state during manual piloting actions [See at least Salesse-Lavergne, 0102]. The rotorcraft may therefore be regarded as “coupled” after this synchronization has occurred) wherein the recoupling signal is generated in the manual flight mode (Salesse-Lavergne teaches that module 15 may receive the synchronization signal during manual piloting actions [See at least Salesse-Lavergne, 0102]), the trim systems layer is for cyclic pitch control (Salesse-Lavergne teaches that computer 10 delivers a pitch attitude control signal Upitch to an actuator 11 for controlling cyclic pitch [See at least Salesse-Lavergne, 0090-0095]), and recoupling the autopilot systems layer automatically increases the level of augmentation from the manual flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne further teaches that in response to receiving a synchronization signal during manual piloting actions, current vehicle state, and other inputs, module 16 outputs one or more piloting orders, in particular signals or data requesting variations in the pitch attitude of the aircraft [See at least Salesse-Lavergne, 0102-0106]).
Adams teaches an autopilot system for a rotorcraft wherein a go-around input initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode (See Fig. 2B in Adams: Adams teaches a method for executing a go-around maneuver using the collective stick of a helicopter [Adams, Col 3, lines 21-34]. Also see Fig. 2A in Adams: if LOC or NAV modes are engaged, the go-around maneuver is automatically executed [Adams, Col 3, lines 6-10]).
However, none of the prior art taken either alone or in combination teaches or discloses an autopilot recoupling system wherein the autopilot recoupling signal processor is further configured to delay recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.
The closest any reference comes to teaching this limitation is Hasan. As explained above, Hasan does teach activating attitude retention (See at least [Hasan, 0036]) and recoupling an autopilot system (See at least [Hasan, 0041]). But this is not the same thing as waiting to recouple the autopilot until the attitude retention system is engaged. There is no disclosure of such a wait in Hasan or any other prior art of record. Hasan therefore is not in the field of endeavor of an autopilot recoupling system for a rotorcraft which delays autopilot recoupling until an attitude retention system is engaged based on a go-around input, unlike the claimed invention, and it would not have been obvious to one of ordinary skill in the art to combine Hasan with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 10, 12, 14 and their dependents contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668